Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-9 are pending. Claims 1 and 9 are the independent claims. Claims 1-3, 5-6, and 8-9 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 02/15/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 02/15/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	With respect to the objection to claim 8, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. Although it was not addressed in the remarks, the amendments have made the necessary correction. Therefore, the objection to claim 8 has been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections of claims 3, 5, and 9 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the previously presented claim rejections of claims 3, 5, and 9 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejection of claim 9 under 35 U.S.C. § 102, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that Satomura fails to teach or suggest "the action planning unit sets a distance up to which it is acceptable for the host vehicle to come into proximity with respect to other vehicles 
Therefore the Office's respectfully disagrees and the claim rejection of claim 9 under 35 U.S.C. § 102 remains.
With respect to the claim rejections of claims 1-9 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 now recites “the action planning unit determines a difference in height between the first travel path and the second travel path or a presence of an obstacle between the first travel path and the second travel path on the basis of the position of the first travel path and 15the position of the second travel path, and changes the amount of deceleration of the host vehicle in accordance with determinations as to the difference in height and the presence of the obstacle”. The claim first presents an alternative limitation, in which the action planning unit determines either of the two alternatives. However later in the claim, it is claimed that the deceleration is changed in accordance with the results of both of the determinations. If only one of the alternative determinations needs to be made, then how can results of both be required? For the purpose of examination, the limitations will be both be interpreted in the alternative; the action planning unit determines one or the other and the deceleration is in accordance with just the result of whichever determination was made.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satomura (US 2020/0035102 A1). 
Regarding claim 9, Satomura discloses a vehicle control device (Satomura abstract and ¶5-9), comprising: an external environment recognition unit adapted to recognize a state of a periphery around a host vehicle (Satomura ¶8-9, 25-35, 41, 43); an action planning unit adapted to determine an action 25of the host vehicle on the basis of a recognition result of the external environment recognition unit (Satomura ¶8-9, 25-35, 37, 41, 43-60, 72-78); and a vehicle control unit adapted to carry out a travel control for the host vehicle on the basis of content of the action planned by the action planning unit (Satomura ¶38-39, 41);  30wherein, in the case that the external environment - 40 -recognition unit recognizes a first travel path on which the host vehicle travels, and a second travel path that connects with the first travel path, the action planning unit changes a distance up to 5which it is acceptable for the host vehicle to come into proximity with respect to other vehicles that travel in the second travel path, depending on a case of the external environment recognition unit recognizing and a case of the external environment recognition unit not recognizing a 10traffic regulation by which a priority of the second travel path is higher than a priority of the first travel path (Satomura ¶32-35, 38-39, 41, 43, 51-52, 58-60, 65-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP 4225189 B2) in view of Oshida (US 2020/0017086).
Regarding claim 1, Kazumi discloses a vehicle control device, comprising a processor coupled to a memory storing instructions to permit the processor to function as (Kazumi ¶5-19): an external environment recognition unit adapted to 5recognize a state of a periphery around a host vehicle (Kazumi ¶5, 8, 20, 27-29, 38-39, 46-50, 57); an action planning unit adapted to determine an action of the host vehicle on the basis of a recognition result of the external environment recognition unit (Kazumi ¶5, 14-19, 63, 66-67); and a vehicle control unit adapted to carry out a travel 10control for the host vehicle on the basis of content of the action planned by the action planning unit (Kazumi ¶5, 17-19, 21, 63, 66-67); wherein, in the case that the external environment recognition unit recognizes a first travel path on which the host vehicle travels, a second travel path that 15connects with the first travel path, and a traffic regulation which determines that a priority of the second travel path is higher than a priority of the first travel path, the action planning unit determines an amount of 20deceleration of the host vehicle corresponding to the traffic regulation, on the basis of at least one item of information from among a situation of other vehicles traveling in the second travel path recognized by an external environment recognition unit, a number of the 25other vehicles traveling in the second travel path, a speed limit of the second travel path, and environmental information of the second travel path (Kazumi ¶5-21, 27-29, 38-39, 46-50, 57, 63, 66-67).
Kazumi describes decelerating or not, but does not explicitly state wherein the amount of deceleration of the host vehicle is determined by multiplying a coefficient by a reference amount of deceleration. 	

Regarding claim 6, Kazumi discloses 20further comprising: a storage device in which map information is stored including information indicative of a type of road (Kazumi ¶5, 30-37); wherein the external environment recognition unit recognizes the types of the first travel path and the 25second travel path on the basis of the map information (Kazumi ¶5, 30-37, 48, 51-54); and the action planning unit changes the amount of deceleration of the host vehicle in accordance with the types of the first travel path and the second travel path (Kazumi ¶5, 30-37, 48, 51-54, 66-68).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP 4225189 B2) in view of Oshida (US 2020/0017086) and further in view of Akabori et al. (US 2002/0099491 A1).
Regarding claim 2, Kazumi does not explicitly state 30wherein: 37 -in the case of recognizing a situation in which a traffic participant existing in the second travel path cannot be detected, the external 
Akabori teaches wherein:37 - in the case of recognizing a situation in which a traffic participant existing in the second travel path cannot be detected, the external environment recognition unit recognizes an amount of deceleration of a preceding 5vehicle traveling in front of the host vehicle; and the action planning unit determines the coefficient on the basis of the amount of deceleration of the preceding vehicle, and multiplies the coefficient by the reference amount of deceleration to determine an amount of deceleration of the host vehicle (Akabori ¶34-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle control device, as described by Kazumi, with deceleration based on the deceleration of the preceding vehicle, as taught by Akabori, because in any situation where there is a preceding vehicle, the host vehicle must alter its acceleration and deceleration according to the vehicle in front of it to prevent a collision with the rear end of the preceding vehicle. Additionally, it is the Office's stance that the specification of determining a coefficient then multiplying it by a constant reference number, instead of just determining a specific amount directly, without any explanation of any novel benefit of using a coefficient over directly calculating the amount is a mere design choice. Choosing to use a coefficient as an intermediate step, without the recitation of a novel benefit, does not distinguish the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any method for calculating a precise amount of deceleration would have been obvious and the design choice would have produced predictable results.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP 4225189 B2) in view of Oshida (US 2020/0017086) and further in view of Miyakoshi (US 2011/0276258 A1).

Kazumi does not explicitly state 15wherein, in the case that the external environment recognition unit recognizes the traffic regulation on the basis of the image information, the action planning unit changes a distance that the host vehicle travels after starting actively decelerating in accordance with a number of the 20indicators.
Miyakoshi teaches wherein, in the case that the external environment recognition unit recognizes the traffic regulation on the basis of the image information, the action planning unit changes a distance that the host vehicle travels after starting actively decelerating in accordance with a number of the 20indicators (Miyakoshi ¶6-12, 32, 37, 43, 47-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle control device, as described by Kazumi, to modify the distance the vehicle travels after actively decelerating, as taught by Miyakoshi, because traffic regulation signs are directly pertinent to the act of merging onto a higher-priority road and, as such, when taken into account, provide a more robust determination of a proper or safe merging maneuver.
Regarding claim 4, Kazumi discloses further comprising: a host vehicle communication device adapted to perform 25communications with an external communication device disposed externally of the host vehicle (Kazumi ¶12-13, 24, 43-45). 
Kazumi does not explicitly state further comprising: a host vehicle communication device adapted to acquire external environmental information including information of an amount of traffic; wherein the external environment recognition unit 30recognizes the amount of traffic in the second travel path - 38 -on the basis of the external environmental information; and the action planning unit changes the 
Miyakoshi teaches further comprising: a host vehicle communication device adapted to acquire external environmental information including information of an amount of traffic; wherein the external environment recognition unit 30recognizes the amount of traffic in the second travel path - 38 -on the basis of the external environmental information; and the action planning unit changes the amount of deceleration of the host vehicle in accordance with the amount of traffic in the second travel path (Miyakoshi ¶6-12, 33, 35, 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle control device, as described by Kazumi, with accounting for received traffic conditions regarding the second travel path, as taught by Miyakoshi, because the presence and traveling conditions of vehicles on the second path directly affect the host vehicle’s ability to safely and effectively merge onto the second travel path. If information is received detailing the existence of traffic in the second path, the host vehicle can no longer freely merge, unobstructed, without risking a collision, unless it controls its acceleration or deceleration accordingly. 
Regarding claim 5, Kazumi discloses wherein: the external environment recognition unit recognizes a position of the first travel path and a position of the 10second travel path (Kazumi ¶5, 8, 20, 27-29, 38-39, 46-50, 57).
Kazumi does not explicitly state the action planning unit determines a difference in height between the first travel path and the second travel path or a presence of an obstacle between the first travel path and the second travel path on the basis of the position of the first travel path and 15the position of the second travel path, and changes the amount of deceleration of the host vehicle in accordance with determinations as to the difference in height and the presence of the obstacle.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP 4225189 B2) in view of Oshida (US 2020/0017086) and further in view of Kurotobi (US 2017/0018177 A1).
Regarding claim 307, Kazumi does not explicitly state - 39 -wherein: in the case that the vehicle control unit has caused the host vehicle to stop before reaching the second travel path;  5the action planning unit determines.to alternately perform stopping and traveling of the host vehicle in the first travel path, until the external environment recognition unit recognizes that the other vehicles do not exist which are traveling in the second travel path toward 10a connecting position between the first travel path and the second travel path.  
Kurotobi teaches - 39 -wherein: in the case that the vehicle control unit has caused the host vehicle to stop before reaching the second travel path;  5the action planning unit determines to alternately perform stopping and traveling of the host vehicle in the first travel path, until the external environment recognition unit recognizes that the other vehicles do not exist which are traveling in the second travel .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP 4225189 B2) in view of Oshida (US 2020/0017086) and further in view of Mueller (US 2016/0170413 A1).
Regarding claim 8, Kazumi does not explicitly state wherein the action planning unit changes the amount of 15deceleration of the host vehicle in accordance with a travel velocity of the host vehicle before the external environment recognition unit recognizes the traffic regulation or a speed limit of the first travel path that is recognized by the external environment recognition unit.
Mueller teaches wherein the action planning unit changes the amount of 15deceleration of the host vehicle in accordance with a travel velocity of the host vehicle before the external environment recognition unit recognizes the traffic regulation, or a speed limit of the first travel path that is recognized by the external environment recognition unit (Mueller ¶9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle control device, as described by Kazumi, with deceleration according to a recognized speed limit, as taught by Mueller, because it is illegal and generally unsafe to operate a vehicle at a speed above the posted speed limit.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        May 19, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669